Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
The response filed on August 22, 2022 has been entered.
Claims 1-27 are pending.

Election/Restrictions
Applicant’s election of Group I with a species election of (1) Pseudomonas putida as the parent bacterial cell, (2) SEQ ID NO:2 as the NRPS, and (3) reduced expression of Glucose dehydrogenase (ubiquinone 8 as acceptor, periplasm); Phosphoenolpyruvate synthase; Malate dehydrogenase; Malate dehydrogenase (ubiquinone 8 as acceptor); Malic enzyme NADP; Transaldolase; N acetylornithine deacetylase; Ornithine Decarboxylase; Proline dehydrogenase; Poly 3 hydroxyalkanoate polymerase 3 Hydroxybutanoyl CoA; 1,6 anhydrous N Acetylmuramate kinase; D lactate transport via proton symport periplasm; Carboxylic acid dissociation; and HCO3 equilibration reaction in the reply filed on August 22, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-10, 12-13, 17, and 19-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 22, 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 14, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 18 and claims 2-7, 11, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 18 recite the limitation “Malic enzyme NADP". The metes and bounds of the limitation in the context of the claims are not clear. It is unclear what enzymatic activity or enzymatic reaction regarding malic is encompassed by the limitation. It is unclear Clarification is requested.

Claims 1 and 18 and claims 2-7, 11, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 18 recite the limitation “Poly 3 hydroxyalkanoate polymerase 3 Hydroxybutanoyl CoA". The metes and bounds of the limitation in the context of the claims are not clear. It is unclear what enzymatic activity or enzymatic reaction  is encompassed by the limitation.  It is unclear if the polymerase produces poly(3-hydroxyalkanoate), poly(hydroxybutanoyl-CoA), or a combination thereof. Clarification is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 11, 14-16, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the examiner has broadly interpreted the claims to encompass (A) any genetically modified bacterial, any genetically modified proteobacteria, any genetically modified Gammaproteobacteria, any genetically modified Pseudomonadales, any genetically modified Pseudomonas, or genetically modified P. putida cell comprising (B) any non-ribosomal peptide synthetase (NRPS), any NRPS having at least 70% sequence identity to SEQ ID NO:1, or any NRPS having at least 70% sequence identity to SEQ ID NO:1 and comprising the conserved domains of SEQ ID NO:2, 3, and/or 3, wherein the NRPS converts glutamine to indigoidine and (C) reduced expression of Glucose dehydrogenase (ubiquinone 8 as acceptor, periplasm), Phosphoenolpyruvate synthase, Malate dehydrogenase, Malate dehydrogenase (ubiquinone 8 as acceptor), any Malic enzyme NADP, Transaldolase, N acetylornithine deacetylase, Ornithine Decarboxylase, Proline dehydrogenase, Poly(3-hydroxyalkanoate)  or poly(3 Hydroxybutanoyl CoA) polymerase, and 1,6 anhydrous N Acetylmuramate kinase and reduced expression of any enzyme involved in D lactate transport via proton symport periplasm, Carboxylic acid dissociation, and HCO3 equilibration reaction, wherein (D) said cell is capable of producing indigoidine from any starting material.  Therefore, the claims are drawn to (A) a genus of genetically modified bacterial, proteobacteria, Gammaproteobacteria, Pseudomonadales, or Pseudomonas or genetically modified P. putida cell comprising (B) genus of NRPS having unknown structure or genus of NRPPS having at least 70% sequence identity to SEQ ID NO:1 having the conserved domains of SEQ ID NO:2, 3, or 4, wherein said NRPS has the function of converting glutamine to indigoidine and (C) reduced expression of a genus of enzymes or enzymes catalyzing the reactions recited in claims 1 or 18, wherein (D) the genetically modified cell produces indigoidine from a genus of starting material.  
As indicated in MPEP 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
The recitation of a genetically modified bacterial, proteobacteria, Gammaproteobacteria, Pseudomonadales, Pseudomonas P. putida host cell comprising NRPS and reduced expression of enzymes/enzymes catalyzing Glucose dehydrogenase (ubiquinone 8 as acceptor, periplasm), Phosphoenolpyruvate synthase, Malate dehydrogenase, Malate dehydrogenase (ubiquinone 8 as acceptor), any Malic enzyme NADP, Transaldolase, N acetylornithine deacetylase, Ornithine Decarboxylase, Proline dehydrogenase, Poly(3-hydroxyalkanoate)  or poly(3 Hydroxybutanoyl CoA) polymerase, and 1,6 anhydrous N Acetylmuramate kinase and reduced expression of any enzyme involved in D lactate transport via proton symport periplasm, Carboxylic acid dissociation, and HCO3 equilibration reaction fails to provide a sufficient description of the genus of enzymes/reduced expression of enzymes in the claimed genus of genetically modified host cell as it merely describes the functional features of the genus without providing any definition of the structural features of the species within the genus.  It does not specifically define any of the genes that fall within its definition.  It does not define any structural features commonly possessed by members of the genus that distinguish them from others.  One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus.
The specification is limited to the disclosure of a genetically modified P. putida expressing NRPS having the amino acid sequence of SEQ ID NO:1 (S. lavendulae BpsA) and PPTase (Bacillus subtilis Sfp), wherein said P. putida produces indigoidine from glucose or galactose.  Further, the specification is limited to a generic disclosure of modeling P. putida KT2440 to predict genes that when deleted locks growth to indigoidine production. While MPEP 2163 acknowledges that in certain situations “one species adequately supports a genus,” it also acknowledges that “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.” In view of the widely variant species encompassed by the genus, this one example is not enough and does not constitute a representative number of species to describe the whole genus, and there is no evidence on the record of the relationship between the above genetically modified P. putida and the structure of the claimed genus of genetically modified host cells.  Therefore, the specification fails to describe a representative species of the claimed genus.      
Further, although the specifications discloses exemplary enzymes and cells, a “laundry list” disclosure of every possible moiety does not necessarily constitute a written description of every species in a genus because it would not “reasonably lead” those skilled in the art to any particular species, see Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) or MPEP 2163. While the exemplary enzymes/genes/cells were known in the art, this knowledge alone would not allow one level of skill in the art to immediately envisage the claimed cell that produces indigoidine from any starting material.  Although expression of heterologous enzymes and reduced expression of enzymes in cells such as P. putida was known in the art, directing carbon flow towards a target product via genetic engineering is subject to feedback inhibition and carbon source inhibition, and bottlenecks caused by accumulation of intermediates. Therefore, the level of skill and knowledge in the art is such that one of ordinary skill would not be able to identify without further testing which combination of enzymes/genes to express or reduce expression in which cell to produce indigoidine from any starting material.  
Further, with the aid of a computer, one of skill in the art could identify varaints of NRPS or NRPS having 70% sequence identity with SEQ ID NO:1.  However, there is no teaching regarding which amino acids or which 30% of the amino acids can vary from any NRPS or SEQ ID NO:22 and result in a polypeptide having the function of converting glutamine to indigoidine.
An important consideration is that structure is not necessarily a reliable indicator of function.  In the instant case, there is no disclosure relating similarity of structure to conservation of function.  Conservation of structure is not necessarily a surrogate for conservation of function.  Since the claimed invention is that of an enzyme, and there is no disclosure of the domains responsible for having the function of converting glutamine to indigoidine, the absence of information may be persuasive that those of skill in the art would not take the disclosure as generic.  
As of the filing date, there was no known or disclosed correlation between a structure other than SEQ ID NO:1and having the function of converting glutamine to indigoidine.  While general knowledge in the art may have allowed one of skill in the art to identify other polypeptides expected to have the same or similar tertiary structure, there is no general knowledge in the art about nucleosidases to suggest that general similarity of structure confers said activity.  Accordingly, one of skill in the art would not accept the disclosure of SEQ ID NO:1 as representative of other polypeptides having having the function of converting glutamine to indigoidine.  
Given this lack of additional representative species as encompassed by the claims, applicants have failed to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicants were in possession of the claimed invention.  
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

Claims 1-7, 11, 14-16, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a genetically modified P. putida expressing NRPS having the amino acid sequence of SEQ ID NO:1 (S. lavendulae BpsA) and PPTase (Bacillus subtilis Sfp), wherein said P. putida produces indigoidine from glucose or galactose, does not reasonably provide enablement for any genetically modified cell or P. putida having unknown structure, but having the function producing indigoidine from any starting material.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988). They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The breadth of the claims.
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the examiner has broadly interpreted the claims to encompass (A) any genetically modified bacterial, any genetically modified proteobacteria, any genetically modified Gammaproteobacteria, any genetically modified Pseudomonadales, any genetically modified Pseudomonas, or genetically modified P. putida cell comprising (B) any non-ribosomal peptide synthetase (NRPS), any NRPS having at least 70% sequence identity to SEQ ID NO:1, or any NRPS having at least 70% sequence identity to SEQ ID NO:1 and comprising the conserved domains of SEQ ID NO:2, 3, and/or 3, wherein the NRPS converts glutamine to indigoidine and (C) reduced expression of Glucose dehydrogenase (ubiquinone 8 as acceptor, periplasm), Phosphoenolpyruvate synthase, Malate dehydrogenase, Malate dehydrogenase (ubiquinone 8 as acceptor), any Malic enzyme NADP, Transaldolase, N acetylornithine deacetylase, Ornithine Decarboxylase, Proline dehydrogenase, Poly(3-hydroxyalkanoate)  or poly(3 Hydroxybutanoyl CoA) polymerase, and 1,6 anhydrous N Acetylmuramate kinase and reduced expression of any enzyme involved in D lactate transport via proton symport periplasm, Carboxylic acid dissociation, and HCO3 equilibration reaction, wherein (D) said cell is capable of producing indigoidine from any starting material.  Therefore, the claims are drawn to (A) any genetically modified bacterial, proteobacteria, Gammaproteobacteria, Pseudomonadales, or Pseudomonas or genetically modified P. putida cell comprising (B) any NRPS having unknown structure or any NRPPS having at least 70% sequence identity to SEQ ID NO:1 having the conserved domains of SEQ ID NO:2, 3, or 4, wherein said NRPS has the function of converting glutamine to indigoidine and (C) reduced expression of any enzymes or enzymes catalyzing the reactions recited in claims 1 or 18, wherein (D) the genetically modified cell produces indigoidine from any starting material.  
The claims are not commensurate with the enablement provided by the disclosure with regard to the extremely large number of genetically modified bacterial, proteobacteria, Gammaproteobacteria, Pseudomonadales, Pseudomonas, or P. putida host cell and large number of enzymes that are expressed/have reduced expression in said host cell, wherein the host cell produces indigoidine from any starting material.  In the instant case, the specification is limited to a genetically modified P. putida expressing NRPS having the amino acid sequence of SEQ ID NO:1 (S. lavendulae BpsA) and PPTase (Bacillus subtilis Sfp), wherein said P. putida produces indigoidine from glucose or galactose.
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.
While the skilled artisan can genetically modify cells with various polynucleotides encoding enzymes using well-known and widely used techniques in the art, the amount of experimentation required is not routine due to the fact that the number of species encompassed by the claims is extremely large and due to the fact that the specification fails to disclose a delineated set of genes/enzymes such that when expressed or its expression is reduced in the claimed bacterial, proteobacteria, Gammaproteobacteria, Pseudomonadales, Pseudomonas, or P. putida host cell, the host cell produces indigoidine from any starting material.
In the absence of: (a) rational and predictable scheme for producing indigoidine in any bacterial, proteobacteria, Gammaproteobacteria, Pseudomonadales, or Pseudomonas, or  P. putida cell by expressing any NRPS or any NRPS having at least 70% sequence identity to SEQ ID NO:1 having the conserved domains of SEQ ID NO:2, 3, or 4, wherein said NRPS has the function of converting glutamine to indigoidine and reduced expression of any enzyme or enzymes catalyzing the reactions recited in claims 1 or 18 , and (b) a correlation between structure and the activity of producing indigoidine from any starting material in any bacterial, proteobacteria, Gammaproteobacteria, Pseudomonadales, or Pseudomonas, or  P. putida, the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.  One of skill in the art would have to test these infinite possible cells/enzymes/genes to determine which genetically modified cells produce indigoidine from any starting material.  While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, as is the case herein, the specification must provide a reasonable amount of guidance which respect to the direction in which the experimentation should proceed so that a reasonable number of species can be selected for testing.  In view of the fact that such guidance has not been provided in the instant specification, it would require undue experimentation to enable the full scope of the claims.  
The state of prior art, the relative skill of those in the art, and predictability or unpredictability of the art.
The specification does not provide any teaching or guidance as to (1) a set of enzymes/genetic modifications/recombinant cells that produce indigoidine from any starting material in any bacterial, proteobacteria, Gammaproteobacteria, Pseudomonadales, or Pseudomonas, or  P. putida, (2) which combinations of enzymes/genetic modifications and cells to use in order to arrive at any bacterial, proteobacteria, Gammaproteobacteria, Pseudomonadales, or Pseudomonas, or  P. putida that produces indigoidine from any starting material, and (3) the general tolerance of any bacterial, proteobacteria, Gammaproteobacteria, Pseudomonadales, or Pseudomonas, or  P. putida cells to indigoidine or intermediates leading up to indigoidine.  
The amount of direction or guidance presented and the existence of working examples.  
The specification does not disclose of a set of enzymes/genetic modifications/recombinant cells that produce indigoidine from any starting material.  The specification is limited to a genetically modified P. putida expressing NRPS having the amino acid sequence of SEQ ID NO:1 (S. lavendulae BpsA) and PPTase (Bacillus subtilis Sfp), wherein said P. putida produces indigoidine from glucose or galactose, but provides no guidance with regard to the set of enzymes/genetic modifications/cells that produce indigoidine from any starting material.   
 Thus, in view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability of the prior art in regard to structural changes and their effect on function and the lack of knowledge about a correlation between structure and function, an undue experimentation would be necessary one having ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims.   The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of polypeptides having the desired biological characteristics recited in the claim are unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 11, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao (CN 104535511 – form PTO-892 and English translation of CN 104535511–– form PTO-892), Nikel (Pseudomonas putida as a functional chassis for industrial biocatalysis: from native biochemistry to trans-metabolism. Metabolic Engineering.  50 (2018) 142-155 – form PTO-892), Poblete-Castro (In-silico-driven metabolic engineering of Pseudomonas putida for enhanced production of poly-hydroxyalkanoates.  Metabolic Engineering. 15 (2018). 113-123 – form PTO-892), and Thum (US 2019/0271020 – form PTO-892).
Regarding claim 1, Yao discloses a genetically modified bacterial host cell capable of producing indigoidine, wherein the host cell comprises a non-ribosomal peptide synthetase (NRPS) that converts glutamine to indigoidine ([0011] and Embodiment 1).  Regarding claims 2-4, the host cell of Yao is an Enterobactererales host cell (Embodiment 1).  Regarding claims 11 and 14-16, the NRPS is a Streptomyces lavendulae (BpsA) having 100% sequence identity to SEQ ID NO:1 of the instant application and comprises the conserved domains of SEQ ID NO:2, 3, and 4 ([0011] and [0018] and see the sequence alignment below).  
Yao does not disclose a genetically modified P. putida host cell having a reduced expression of glucose dehydrogenase.  However, Yao discloses that any suitable microbial strain can be used for expressing indigoidine synthetase ([0015]).
Regarding claims 2-7, Nikel discloses that P. putida is a non-pathogenic bacterium that has been widely used to synthesize compounds of interest by expression of heterologous enzymes or pathways (abstract, 1st full paragraph at page 143).  Nikel also discloses advantages of using P. putida, such as its ability to use a wide variety of carbon and nitrogen sources, rapid growth and low nutrient demand (2nd full paragraph at page 144).  
Regarding claim 1, Poblete-Castro discloses that deletion of the gcd gene encoding glucose-1-dehydrogenase in P. putida results in rerouting of the carbon flux through the CCM to a secondary metabolite, thereby increasing production of the secondary metabolite (abstract, Section 2.1 and 2.2, and Figure 3).  
Regarding claim 1, Thum discloses that deletion of the gcd gene encoding glucose-1-dehydrogenase in P. putida results in rerouting of the carbon flux through the CCM to a non-native product, thereby increasing production of the product (abstract, [0005], [0018], [0023], [0026], and Example 1).
Therefore, in combing the teachings of Yao, Nikel, Poblete-Castro, and Thum, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify the host cell of Yao by substituting the bacterial host cell with a P. putida host cell and reducing expression of a glucose dehydrogenase by deleting the endogenous gcd gene.  One of ordinary skill in the art would have been motivated to make the substitution in order to produce indigoidine in a non-pathogenic bacterium having rapid growth and low nutrient demand.   One of ordinary skill in the art would have been motivated to reduce expression of the glucose dehydrogenase in order to increase the flux of CCM towards indigoidine production.  One having ordinary skill in the art would have had a reasonable expectation of success since Nikel discloses genetic modification of P. putida to produce compounds of interest and Poblete-Castro and Thum both disclose a genetically modified P. putida comprising a deleting of the endogenous gcd encoding glucose-1-dehydrogenase, wherein production of a secondary metabolite/non-native product is increased.  The rationale supporting that the claims would have been obvious is that a method of enhancing a particular class of devices (increasing flux through central carbon metabolism towards a secondary metabolite/non-native product by deletion of gcd in P. putida and genetic modification of P. putida) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (genetically modified bacteria of Yao) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.  
Therefore, the above references render claims 1-7, 11, and 14-16 prima facie obvious. 

Other Relevant Art
Banerjee (Nature Communications, 11: 5385 (2020) – form PTO-1449) discloses a genetically modified P. putida host cell capable of producing indigoidine, wherein the host cell comprises a non-ribosomal peptide synthetase (NRPS)  having 100% sequence identity to SEQ ID NO:1 of the instant application and reduced expression of one or more of the enzymes recited in claim 1 but is not available as prior art because the reference was published or made known to the public after the instant application was effectively filed.

Conclusion

	Claims 1-27 are pending.

	Claims 8-10, 12-13, 17, and 19-27 are withdrawn.

	Claims 1-7, 11, 14-16, and 18 are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        

	


Sequence between NRPS of SEQ ID NO:1 of the instant application (“Qy”) and NRPS (BpsA) of Yao (“Db”) 

BCC67889
ID   BCC67889 standard; protein; 1283 AA.
XX
AC   BCC67889;
XX
DT   08-OCT-2015  (first entry)
XX
DE   Streptomyces aureofaciens BpsA protein, SEQ ID 3.
XX
KW   BpsA protein; amino acid detection; colorimetry; glutamine.
XX
OS   Streptomyces aureofaciens.
XX
CC PN   CN104535511-A.
XX
CC PD   22-APR-2015.
XX
CC PF   11-DEC-2014; 2014CN-10775824.
XX
PR   04-JUL-2014; 2014US-0021093P.
XX
CC PA   (YAOS/) YAO S.
XX
CC PI   Yao S;
XX
DR   WPI; 2015-56661F/62.
XX
CC PT   Method for colorimetric determination of L-glutamine based on single 
CC PT   enzymatic reaction, involves establishing standard curve of L-glutamine, 
CC PT   and reacting L-glutamine with indigoidine synthetase, followed by 
CC PT   measuring sample.
XX
CC PS   Claim 2; SEQ ID NO 3; 23pp; Chinese.
XX
CC   The present invention relates to a method for colorimetric determination 
CC   of L-glutamine based on single enzymatic reaction. The method involves: 
CC   a) establishing standard curve of L-glutamine; b) reacting the L-
CC   glutamine with indigoidine synthetase, ATP, soluble magnesium salt 
CC   solution and buffer solution; and c) measuring the product at 600 nm. The
CC   invention further relates to a kit comprising indigoidine synthetase. The
CC   method enables determining L-glutamine based on single enzymatic reaction
CC   in rapid and accurate manner. The present sequence represents a 
CC   Streptomyces aureofaciens BpsA protein of indigoidine synthase, used in 
CC   the method of the invention for colorimetric determination of L-glutamine
CC   based on single enzymatic reaction.
XX
SQ   Sequence 1283 AA;

  Query Match             100.0%;  Score 6579;  DB 22;  Length 1283;
  Best Local Similarity   100.0%;  
  Matches 1283;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MTLQETSVLEPTLRGTTTLPDLLAKRVAEHPEATAVAYRDEKLTYRELASRSSALAEYLR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MTLQETSVLEPTLRGTTTLPDLLAKRVAEHPEATAVAYRDEKLTYRELASRSSALAEYLR 60

Qy         61 HLGVSTDDCVGLFVEPSIDLMVGAWGILSAGAAYLPLSPEYPEDRLRYMIENSQAKIILA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 HLGVSTDDCVGLFVEPSIDLMVGAWGILSAGAAYLPLSPEYPEDRLRYMIENSQAKIILA 120

Qy        121 QQRLVTRLRELAPQDVRVVTLRESEAFVLPEGQVAPAIEGARPDSLAYVIYTSGSTGKPK 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 QQRLVTRLRELAPQDVRVVTLRESEAFVLPEGQVAPAIEGARPDSLAYVIYTSGSTGKPK 180

Qy        181 GVMIEHHSIVSQLGWLRETYGIDRSKTILQKTPMSFDAAQWEILSPANGATVVMGAPGVY 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GVMIEHHSIVSQLGWLRETYGIDRSKTILQKTPMSFDAAQWEILSPANGATVVMGAPGVY 240

Qy        241 ADPEGLIETIVKYGVTTLQCVPTLLQGLLDTEKFPECTSLQQIFSGGEALSRLLAIQTTQ 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 ADPEGLIETIVKYGVTTLQCVPTLLQGLLDTEKFPECTSLQQIFSGGEALSRLLAIQTTQ 300

Qy        301 EMPGRALINVYGPTECTINSSSYAVDPAELGEAPQSISIGAPVADTEYHILGKEDLKPVG 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 EMPGRALINVYGPTECTINSSSYAVDPAELGEAPQSISIGAPVADTEYHILGKEDLKPVG 360

Qy        361 VGEIGELYIGGGQLARGYLHRPDLTAERFLEIEVTEGAGPVRLYKTGDLGQWNPDGTVQF 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 VGEIGELYIGGGQLARGYLHRPDLTAERFLEIEVTEGAGPVRLYKTGDLGQWNPDGTVQF 420

Qy        421 AGRADNQVKLRGYRVELDEISLAIENHDWVRNAAVIVKNDGRTGFQNLIACVELSEKEAA 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 AGRADNQVKLRGYRVELDEISLAIENHDWVRNAAVIVKNDGRTGFQNLIACVELSEKEAA 480

Qy        481 LMDQGNHGSHHASKKSKLQVKAQLSNPGLRDDADLAARVAYDLPGAEPTPEQRSRVFARK 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 LMDQGNHGSHHASKKSKLQVKAQLSNPGLRDDADLAARVAYDLPGAEPTPEQRSRVFARK 540

Qy        541 TYRFYEGGAVTEADLLALLGGQVPAAYSRKAADLAPAELGQILRWFGQYLSEERLLPKYG 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 TYRFYEGGAVTEADLLALLGGQVPAAYSRKAADLAPAELGQILRWFGQYLSEERLLPKYG 600

Qy        601 YASPGALYATQLYFELEGVGGLQPGYYYYQPQRHQLVLISEKAATGRPTAHIHFIGKRGG 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 YASPGALYATQLYFELEGVGGLQPGYYYYQPQRHQLVLISEKAATGRPTAHIHFIGKRGG 660

Qy        661 IEPVYKNNIQEVLEIETGHIVGLFEQVLPAYGLDIRDLAYEPAVRDLLDVPEEDFYLGTF 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 IEPVYKNNIQEVLEIETGHIVGLFEQVLPAYGLDIRDLAYEPAVRDLLDVPEEDFYLGTF 720

Qy        721 ELVPHTGRREDHAEVYVQTHGSKVANLPEGQYRYADGTLTRFSDDIVLKKQVIAINQSVY 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 ELVPHTGRREDHAEVYVQTHGSKVANLPEGQYRYADGTLTRFSDDIVLKKQVIAINQSVY 780

Qy        781 QAASFGISVISRAPEEWMHYVTLGKKLQHLMMNGLGLGFMSSGYSSKTGNPLPASRRIDS 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 QAASFGISVISRAPEEWMHYVTLGKKLQHLMMNGLGLGFMSSGYSSKTGNPLPASRRIDS 840

Qy        841 VLQANGVESGPSYFFVGGRVSDEQLGHEGMREDSVHMRGPAELIRDDLVSFLPDYMIPNR 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        841 VLQANGVESGPSYFFVGGRVSDEQLGHEGMREDSVHMRGPAELIRDDLVSFLPDYMIPNR 900

Qy        901 VVVFERLPLSANGKIDAKALAASDQVNAELVERPFVAPRTETEKEIAEVWAKSLRRESVS 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        901 VVVFERLPLSANGKIDAKALAASDQVNAELVERPFVAPRTETEKEIAEVWAKSLRRESVS 960

Qy        961 VQDDFFESGGNSLIAVGLIRELNSRLGVSLPLQSVLESPTVEKLSRRLEREVAQESSRLV 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        961 VQDDFFESGGNSLIAVGLIRELNSRLGVSLPLQSVLESPTVEKLSRRLEREVAQESSRLV 1020

Qy       1021 RLHAETGKDRPVLCWPGLGGYPMNLRTLAGEIGLGRSFYGIQAHGINEGEAPYATITEMA 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1021 RLHAETGKDRPVLCWPGLGGYPMNLRTLAGEIGLGRSFYGIQAHGINEGEAPYATITEMA 1080

Qy       1081 KADIEAIKELQPKGPYTLWGYSFGARVAFETAYQLEQAGEKVDNLFLIAPGSPTVRAENG 1140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1081 KADIEAIKELQPKGPYTLWGYSFGARVAFETAYQLEQAGEKVDNLFLIAPGSPTVRAENG 1140

Qy       1141 KVYGREASFANRAYTTILFSVFTGTISGPDLEKCLESATDEESFAGFISELKGIDVDLAK 1200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1141 KVYGREASFANRAYTTILFSVFTGTISGPDLEKCLESATDEESFAGFISELKGIDVDLAK 1200

Qy       1201 RIISVVGQTYEFEYSFRELAERTLAAPVTIFKARGDDYSFIENSNGYSAEPPTVIDLDAD 1260
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1201 RIISVVGQTYEFEYSFRELAERTLAAPVTIFKARGDDYSFIENSNGYSAEPPTVIDLDAD 1260

Qy       1261 HYSLLRTPDIGELVKHIRYLLGE 1283
              |||||||||||||||||||||||
Db       1261 HYSLLRTPDIGELVKHIRYLLGE 1283